         Case 7:18-cv-08386-NSR-PED Document 27 Filed 12/14/18 Page 1 of 2

             Case 7:18-cv-08386-NSR-PED Document 26 Filed 12/14/18 Page 1 of 2



                                         McCullongh Gmsherg Montww & Partners

 A Limited Liabiiity Partnership
  Formed in She Siaic of'New York

 PiiHnm                                                                                                    Oi'Coun.se)
    Ted McCullough, F-sq.                                                                                    Jason Liain Schmolw, Esq
    Simon Ginsberg, Fsq.                                                                                     Damun Kamvosouiis, Esq. >t
    James S. Monsano, Esq. *                                                                                 MichdeJ. Mitlleman, Esq.
     C. Dino ilEiioijlus, [^sq. '*
             Adinitled in NY                                                                               Associnles
           f Admitted in NJ                                                                                  Kara Ilalpern, Esq. *
           'Admitted in PA                                                                                   Robert B. Lower, Esq. *
                                                                                                             Patrick Lyn»U, Esq. *t


                                                                                                           Robert B. Lower
                                                                                                           Direct; (646) 747-6895
                                                                                                           t'iowci-@mgp I i p, co m


                                                                                        December 14,2018
 VIA ECF

 Hon. Paul E. Davison
 United States Magistrate Judge
 United States Courthouse
 300 Quarropas Street, Courtroom 420
 White Plains, NY 10601

             Re: WUfiam Gimiwr 7'f'uiff v, Sa{isbwy Bank and Trvsi Com^qfiy^s
                   Index No. 7:18-cv-08386-NSR-PED ^^} U^

Dear Judge Davison:

             We represent Plaintiff William Truitt in the above-captioned matter, and write to avoi<
                                                                                                                            (   -i   ,   .   .'   -.
                                                                                                                                                           ta Jud^
                                                                                                                                                       iyfi'




any waiver of Mr. Truitt's rights pursuant to today's discovery Order from Your Honor (ECF

No. 24).


             During yesterday's Initial Conference with Judge Roman, we agreed to puj^

long dispute regarding .Defendants' refusal to produce text_jng,§£a^l£^Q.n hold in view of


Defendants' November 13, 2018 contention that they had taken steps to preserve the text
^^^^^^^.Baja™ffiim^mBn*^.(w^^ •IBUate^affl"**™Aaa=^-i™»su<i^u&suBii^»m3.iB!iS^




messages and our plan to serve formal requgst^f'Qr^rgduction of those textmessages shortJY,,
                      . ^ j(.;S3AS=:^S£^S^^?^£?r^.-. -~^^AlSa^J^?s^=-^£3ii.5^rr-^^*^^




            In view of the foregoing, we respectfully ask to be notified if we will be unable to raise

this discovery issue with the Court after more than 5 business days, in the event that our efforts

to obtain those text messages without judicial intervention are unsuccessPul.




              122 East 42nd Street, Suite 3505, New York, NY 10168 1 el (646) 435-0300 Fax (646) 349-2217
    Case 7:18-cv-08386-NSR-PED Document 27 Filed 12/14/18 Page 2 of 2

      Case 7:18-cv-08386~NSR-PED Document 26 Filed 12/14/18 Page 2 of 2

                                                                                                     Page 2 of 2




                                                  Sincerely,



                                                  Robert B. Lower
                                                  Couweffor Phinfiff
                                                 MCCULLOUGH GINSBERG
                                                 MONTANO & PARTNERS LLP
                                                 122 East 42nd Street, Suite 3505
                                                 New York, New York 10168
                                                 Phone: (646) 747-6895
                                                 rlower@mgplip.com



ec: Lindsay M. Sorin and Amber M. Spataro (counsel for Defendants)
       Ted McCullough and Jim Coughlan (counsel for Mr. Triiitt)




       122 Hast 42nd StrecL Suite 3505. New York. NY SO! 68 Tel (646) 435-0300 Fa.\ (646) 349-2237
